DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 31 May 2022.
Claims 1 and 3-7 are still pending; Claim 2 has been cancelled; Claim 1 has been amended.
Arguments directed to the rejection of the previous claim set have been received and acknowledged.
After further consideration of the prior art, the Examiner finds that the previously indicated allowable subject matter is actually anticipated by another prior art reference.  as such, this action is being made non-final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakase (JP 2012-154069; applicant cited).
Regarding Claim 1, Nakase discloses a cab body (see Fig. 1) which is formed with a doorway; a door 10 which is rotatably supported on the cab body so as to open and close the doorway; a locking unit 24, 26 that locks the door so as to disable it from rotating relative to the cab body; and an actuator 40 that generates a driving force to unlock the door locked by the locking unit, wherein the actuator being is mounted on the cab body (see Fig. 2) and supported by the cab body, and the actuator further generates a driving force to open and close the door (see Fig. 7).
Regarding Claim 3, Nakase further discloses a link unit linking the actuator 40 and the locking unit 24, 26 (see Figs. 5 and 6; link unit links arm 41 of the actuator to the cable 27 of the lock unit).
Regarding Claim 4, the link unit is a rotation member (see Figs. 4 and 5).
Regarding Claim 5, the rotation member includes a slot 35w to engage the locking member (see Fig. 8).
Regarding Claim 7, the machine of Nakase is a bus and includes the work implements (steering wheel, pedals, etc.) to operate the machine.



Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612